Abatement Order filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00153-CV
                                    ____________

                             KIEN M. NGUYEN, Appellant

                                            V.

                               CITIBANK, N.A., Appellee


                    On Appeal from County Civil Court at Law No. 4
                                 Harris County, Texas
                            Trial Court Cause No. 997217


                              ABATEMENT ORDER

      We have determined that this case is appropriate for referral to mediation, an
alternative dispute resolution process.      See Tex. Civ. Prac. & Rem. Code §
154.021—.073.     Mediation is a forum in which an impartial person, the mediator,
facilitates communication between parties to promote reconciliation or settlement. Id. §
154.023(a). Any communication relating to the subject matter of the appeal made by a
participant in the mediation proceeding is confidential. See Tex. Civ. Prac. & Rem. Code
§ 154.053. After mediation, the parties shall advise the court whether the case settled, or
whether any further negotiation efforts are planned.
       The court ORDERS the appeal ABATED for a period of sixty days and refers the
underlying dispute to mediation. Any party may file a written objection to this order with
the clerk of this court within 10 days of the date of this order. See Tex. Civ. Prac. & Rem.
Code § 154.022. If this court finds that there is a reasonable basis for the objection, the
objection shall be sustained and the appeal reinstated on this court’s active docket. See id.

       The court ORDERS that the mediation be held within 60 days of the date of this
order. The court ORDERS that all parties or their representatives with full settlement
authority shall attend the mediation process, with their counsel of record. The court
FURTHER ORDERS that within 48 hours of completion of the mediation, the parties
shall advise the court in writing whether the case settled.

       If mediation fully resolves the issues in the case, the court ORDERS the parties to
file a motion to dismiss the appeal, other dispositive motion, or a motion for additional
time to file the dispositive motion, within 10 days of the conclusion of the mediation.

       The court ORDERS the appellate timetable in this case suspended for 60 days from
the date of this order.

       The appeal is ABATED, treated as a closed case, and removed from this court's
active docket for a period of sixty days. The appeal will be reinstated on this court's active
docket after sixty days. Any party may file a motion stating grounds for reinstating the
appeal before the end of the sixty-day period. Any party may also file a motion to dismiss
the appeal or other dispositive motion at any time. Any party may file a motion to extend
the abatement period for completion of mediation or to finalize a settlement.



                                       PER CURIAM




                                              2
                                        RULES FOR MEDIATION

i.      Definition of Mediation. Mediation is a process under which an impartial person, the mediator,
        facilitates communication between the parties to promote reconciliation, settlement or understanding
        among them. The mediator may suggest ways of resolving the disputes, but may not impose his own
        judgment on the issues for that of the parties.

ii.     Agreement of Parties. Whenever the parties have agreed to mediation they shall be deemed to have
        made these rules, as amended and in effect as of the date of the submission of the dispute, a part of their
        agreement to mediate.

iii.    Consent to Mediator. The parties consent to the appointment of the individual named as mediator in
        their case. The Mediator shall act as an advocate for resolution and shall use his best efforts to assist
        the parties in reaching a mutually acceptable settlement.

iv.     Conditions Precedent to Serving As Mediator. The mediator shall not serve as a mediator in any
        dispute in which he has any financial or personal interest in the result of the mediation. Prior to
        accepting an appointment, the Mediator shall disclose any circumstances likely to create a presumption
        of bias or prevent a prompt meeting with the parties. In the event that the parties disagree as to
        whether the Mediator shall serve, the Mediator shall not serve.

v.      Authority of the Mediator. The Mediator does not have the authority to decide any issue for the
        parties, but will attempt to facilitate the voluntary resolution of the dispute by the parties. The
        Mediator is authorized to conduct joint and separate meetings with the parties and to offer suggestions
        to assist the parties achieve settlement. If necessary, the Mediator may also obtain expert advice
        concerning technical aspects of the dispute, provided that the parties agree and assume the expenses of
        obtaining such advice. Arrangements for obtaining such advice shall be made by the Mediator or the
        parties, as the Mediator shall determine.

vi.     Commitment to Participate in Good Faith. While no one is asked to commit to settle their case in
        advance of mediation, all parties commit to participate in the proceedings in good faith with the
        intention to settle, if at all possible.

vii.    Parties Responsible for Negotiating Their Own Settlement. The parties understand that the
        Mediator will not and cannot impose a settlement in their case and agree that they are responsible for
        negotiating a settlement acceptable to them. The Mediator, as an advocate for settlement, will use
        every effort to facilitate the negotiations of the parties. The Mediator does not warrant or represent
        that settlement will result from the mediation process.

viii.   Authority of Representatives. PARTY REPRESENTATIVES MUST HAVE AUTHORITY
        TO SETTLE AND ALL PERSONS NECESSARY TO THE DECISION TO SETTLE SHALL
        BE PRESENT. The names and addresses of such persons shall be communicated in writing to all
        parties and to the Mediator prior to the mediation.

ix.     Time and Place of Mediation. The Mediator shall fix the time of each mediation session. The
        mediation shall be held at the office of the Mediator, or at any other convenient location agreeable to
        the Mediator and the parties, as the Mediator shall determine.

x.      Identification of Matters in Dispute. Prior to the first scheduled mediation session, each party shall
        provide the Mediator with confidential information in the form requested by the Mediator setting forth
        its position with regard to the issues that need to be resolved.

        At or before the first session, the parties will be expected to produce all information reasonably
        required for the Mediator to understand the issues presented. The Mediator may require any party to
        supplement such information.
xi.      Privacy. Mediation sessions are private. The parties and their representatives may attend
         mediation sessions. Other persons may attend only with the permission of the parties and with the
         consent of the Mediator.

xii.     Confidentiality. Confidential information disclosed to a Mediator by the parties or by witnesses in
         the course of the mediation shall not be divulged by the Mediator. All records, reports or other
         documents received by a mediator while serving in that capacity shall be confidential. The Mediator
         shall not be compelled to divulge such records or to testify in regard to the mediation in any adversary
         proceeding or judicial forum. Any party that violates this agreement shall pay all fees and expenses of
         the Mediator and other parties, including reasonable attorney's fees incurred in opposing the efforts to
         compel testimony or records from the Mediator.

         The parties shall maintain the confidentiality of the mediation and shall not relay on, or introduce as
         evidence in any arbitral, judicial, or other proceeding: a) views expressed or suggestions made by
         another party with respect to a possible settlement of the dispute; b) admissions made by another party
         in the course of the mediation proceedings; c) proposals made or views expressed by the Mediator; or
         d) the fact that another party had or had not indicated willingness to accept a proposal for settlement
         made by the Mediator.

xiii.    No Stenographic Record. There shall be no stenographic record made of the mediation process.

xiv.     No Service of Process at or near the Site of the Mediation Session. No subpoenas, summons,
         complaints, citations, writs or other process may be served upon any person at or near the site of any
         mediation session upon any person entering, attending or leaving the session.

xv.      Termination of Mediation. The mediation shall be terminated: a) by the execution of a settlement
         agreement by the parties; b) by declaration of the Mediator to the effect that further efforts at mediation
         are no longer worthwhile; or c) after the completion of one full mediation session, by a written
         declaration of a party or parties to the effect that the mediation proceedings are terminated.

xvi.     Exclusion of Liability. The Mediator is not a necessary or proper party in judicial proceedings
         relating to the mediation. Neither Mediator nor any law firm employing Mediator shall be liable to
         any party for any act or omission in connection with any mediation conducted under these rules.

xvii.    Interpretation and Application of Rules. The Mediator shall interpret and apply these rules.

xviii.   Fees and Expenses. The Mediator's daily fee shall be agreed upon prior to mediation and shall be
         paid in advance of each mediation day. The expenses of witnesses for either side shall be paid by the
         party producing such witnesses. All other expenses of the mediation, including fees and expenses of
         the Mediator, and the expenses of any witness and the cost of any proofs or expert advice produced at
         the direct request of the Mediator, shall be borne equally by the parties unless they agree otherwise.
                                Fourteenth Court of Appeals



                                    MEDIATORS REPORT

                                                                                Date:

Christopher A. Prine, Clerk
301 Fannin, Room 245
Houston, TX 77002


Re:    Appellate number:
       Case style:
       In compliance with this court=s order dated                            , I conducted a

mediation proceeding in this case on        ______.
       The mediation [ did / did not ] result in a [ full / partial] resolution of the matters in
dispute. To my knowledge, further negotiation efforts [ are / are not ] planned.
       The parties and mediator have agreed that the mediator shall be paid as follows:
       $_______________________        paid by ______________________
       $_______________________        paid by ______________________
       $_______________________        paid by ______________________
       $_______________________        paid by ______________________


                               Mediator:

                               Address:     _



                                           ______


                                                      Telephone


                                                  E-Mail Address



                                 Return immediately after mediation to:
                  14th Court of Appeals; 301 Fannin, Room 245, Houston, Texas 77002
                                             (713) 274-2800